


110 HR 1097 IH: School Safety Enhancements Act of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1097
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Rothman (for
			 himself, Mr. Higgins,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 and Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To improve the grant program for secure schools under the
		  Omnibus Crime Control and Safe Streets Act of 1968.
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2007.
		2.Grant program for
			 school securitySection 2701
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting surveillance equipment, after
			 detectors,;
				(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
						;
				
				(C)by redesignating
			 paragraph (5) as paragraph (6); and
				(D)by inserting after
			 paragraph (4) the following:
					
						(5)Capital
				improvements to make school facilities more
				secure.
						;
				(2)by striking
			 subsection (d)(1) and inserting the following:
				
					(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be 80
				percent of the total of such costs. The non-Federal share of such costs shall
				be 20 percent of such costs.
					;
				and
			(3)by adding at the
			 end the following:
				
					(g)Interagency task
				forceNot later than 60 days after the date of enactment of the
				School Safety Enhancements Act of
				2007, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines. The advisory school
				safety guidelines shall be published in the Federal Register by not later than
				June 1,
				2008.
					.
			3.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
			
				(2)be accompanied by
				a report, signed by the chief education officer and the attorney general or
				other chief legal officer of the State, unit of local government, or Indian
				tribe, demonstrating that each proposed use of the grant funds will be—
					(A)an effective means
				for improving the safety of one or more schools;
					(B)consistent with a
				comprehensive approach to preventing school violence; and
					(C)individualized to
				the needs of each school at which those improvements are to be
				made.
					.
		4.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2009 and inserting $50,000,000 for each of the fiscal years 2008
			 and 2009.
		
